Exhibit 10.10
LEASE
     THIS LEASE made this 1st day of February, 2008, by and between DJR
Ventures, LLC, an Indiana Limited Liability Company, Bremen, Indiana,
hereinafter called “Lessor”, and Copperfield, LLC, a Minnesota Limited Liability
Company, hereinafter called “Lessee”.
W I T N E S S E T H:

RECITALS
     A. Lessor is the sole owner of the premises described below, and desires to
lease the premises to a suitable lessee for business purposes.
     B. Lessee desires to lease the premises for the purpose of warehousing and
wire manufacturing.
     C. The parties desire to enter a lease agreement defining their rights,
duties, and liabilities relating to the premises.
     In consideration of the mutual covenants contained herein, the parties
agree as follows:
SECTION ONE
SUBJECT
     Lessor leases the buildings and land located at 1115 West North Street,
1115 West Plymouth Street, and 515 Copperfield Way in the Town of Bremen,
Marshall County, Indiana, hereinafter, the “Premises”, and more particularly
described as follows, to-wit:
See EXHIBIT “A” attached.

SECTION TWO
TERM
     Lessor demises the above premises for a term commencing on the 1st day of
February, 2008, and terminating on the 31st day of December, 2017, or sooner, as
provided herein.
     This Lease supersedes and terminates Leases relating to the Premises dated
January 1, 2006, April 1, 2004 and June 1, 2002.
SECTION THREE
RENT
     The rent for the term of this lease shall be Eighty One Thousand Three
Hundred Twenty Dollars ($81,320.00) per month, payable in equal monthly
installments beginning on the 1st day of February, 2008, and the 1st day of each
month thereafter until the 31st day of December, 2017.
     Subject to the terms and provisions of this Section Three, it is the intent
of the parties that the Lessee shall be fully responsible for all costs and
expenses related to the

 



--------------------------------------------------------------------------------



 



occupancy of the premises including, but not limited to, taxes, insurance,
assessments, utilities, repairs and maintenance. All taxes, charges, costs, and
expenses that Lessee assumes or agrees to pay hereunder, together with all
interest and penalties that may accrue thereon in the event of the failure of
Lessee to pay those items, and all other damages, costs, expenses, and sums that
Lessor may suffer or incur, or that may become due, by reason of any default of
Lessee or failure by Lessee to comply with the terms and conditions of this
lease shall be deemed to be additional rent, and, in the event of nonpayment,
Lessor shall have all the rights and remedies as herein provided for failure to
pay rent. Notwithstanding anything to the contrary contained herein, the parties
acknowledge and agree that Lessor shall be liable, at its sole cost and expense,
for any costs and expenses related to the premises arising from any act,
omission, negligence or willful misconduct of Lessor, and that Lessee shall have
no liability therefor.
     Lessee shall be solely responsible for all real estate taxes and
assessments, and pay all personal property taxes assessed against the premises
in a timely fashion. In no event shall taxes payable by Lessee hereunder include
any federal, state and local income, franchise, capital stock, gift, estate
succession, inheritance, sales, use, revenue or transfer tax (or any
substitution therefor) that Lessor must pay in connection with the Premises, nor
shall such taxes include any interest or penalties (or costs directly associated
therewith) due for late payment of taxes by Lessor, nor any other tax,
assessment, charge or levy (or any substitution therefor) against Lessor with
respect to or because of the rent and other income derived by Lessor under this
Lease, nor shall Lessee be deemed obligated to pay any personal property,
corporation, payroll, excise, privilege or any other tax of similar nature (or
any substitution therefor) which may be levied or assessed against Lessor.
     Lessee, at its expense, shall have the right, but not the obligation, to
contest or review by legal, administrative or other proceedings the amount or
validity of any such tax or assessment imposed against the Premises. If Lessee
does not pay real estate taxes when due and contests such taxes, Lessee shall
not be in default under this Lease for nonpayment of such taxes if Lessee posts
bond from an admitted surety in the amount necessary to protect the Premises
from the lien of the unpaid taxes. The amount of such bond shall be sufficient
to pay the real estate taxes plus a reasonable estimate of the interest, costs,
charges and penalties which may accrue if Lessee’s action is unsuccessful. The
bond made shall be applied to the real estate taxes due, as determined at such
proceedings (or upon Tenant’s earlier payment of taxes under protest or
otherwise), with any excess being disbursed to Lessee. Lessor, at Lessee’s
request, shall join in any such proceedings, but Lessor shall not be liable for
any expenses in connection therewith. The proceedings referred to herein shall
include, but shall not be limited to, appropriate appeal from any judgments,
decrees or orders made in any such proceedings. In the event of any reduction,
cancellation or discharge of such taxes or assessments as a result of such
proceedings, and if Lessee had not already paid same, then Lessee will do so
forthwith as they are finally levied, assessed or imposed. If there shall be any
refund payable by the governmental authority with respect thereto, the party
paying such amount shall be entitled to receive and retain same.
SECTION FOUR
ALTERATIONS, ADDITIONS AND IMPROVEMENTS

 



--------------------------------------------------------------------------------



 



     A. Subject to the limitation that no substantial portion of the building on
the demised premises shall be demolished or removed by Lessee without the prior
written consent of Lessor. Lessee may at any time during the lease term, subject
to the conditions set forth below and at his own expense, make any alterations,
additions, or improvements in and to the demised premises and the building.
Alterations shall be performed in a workmanlike manner and shall not weaken or
impair the structural strength, or lessen the value, of the building on the
premises, or change the purposes for which the building, or any part thereof,
may be used.
     B. Conditions with respect to alterations, additions, or improvements are
as follows:
          1. Before commencement of any work all plans and specifications shall
be filed with and approved by all governmental departments or authorities having
jurisdiction and any public utility company having an interest therein, and all
work shall be done in accordance with requirements of local regulations. The
plans and specifications for any alterations estimated to cost Twenty Thousand
Dollars ($20,000.00) or more, shall be submitted to Lessor for written approval
prior to commencing work, which approval shall not be unreasonably withheld,
delayed or conditioned.
          2. Prior to commencement of any work Lessee shall pay the amount of
any increase in premiums on insurance policies provided for herein because of
endorsements to be made covering the risk during the course of work.
     C. All alterations, additions, improvements on or in the demised premises
at the commencement of the term, and that may be erected or installed during the
term, shall become part of the demised premises and the sole property of Lessor,
except that all moveable trade fixtures installed by Lessee shall be and remain
the property of Lessee.
SECTION FIVE
REPAIRS
     Lessee shall, at all times during the lease and at its own cost and
expense, repair, replace, and maintain in a good, safe, and substantial
condition, the demised premises, and shall use all reasonable precaution to
prevent waste, damage, or injury to the demised premises. Lessee will be fully
responsible for maintaining the common area including sweeping, snow removal,
the signs outside the building, and the lighting outside the building including
the cost of electricity therefor.
     Lessee shall also maintain the structural, electrical and mechanical
elements of the building as well as the exterior including roof, walls and
grounds in at least as good a condition as they are now in, except for normal
wear and tear; provided, however, that if any repairs to such structural,
electrical, mechanical or exterior elements of the building are necessitated by
the act, omission, negligence or intentional misconduct of Lessor, or its
agents, employees or contractors, Lessor shall be obligated to reimburse Lessee
for any such required repairs, and further provided that in the event Lessor
receives the proceeds of any insurance policy for damage to any of the foregoing
or is otherwise required to perform any repairs under this Lease, then Lessor
shall have the obligation to repair such portion of the Premises at Lessor’s
sole cost and expense. The Lessee will seal and stripe

 



--------------------------------------------------------------------------------



 



the parking lot as needed and will be responsible for patching and repaving the
same as needed.
     Notwithstanding anything to the contrary contained herein, in the event
that Lessee makes or causes to be made any repairs under this section which
constitute a capital improvement to the Premises with a useful life extending
beyond the term of the Lease, then Lessor shall reimburse Lessee for a portion
of the total cost of such improvement, such portion being equal to a ratio, the
numerator of which is equal to the difference between the useful life of the
improvement and the then remaining lease term at the time the improvement or
expenditure is completed, and the denominator of which is equal to the useful
life of the improvement or expenditure. Lessor shall deliver such payment to
Lessee within thirty (30) days after Lessee completes such improvement and
provides documentation of its expenditure. In the event the Lessee extends the
lease under Section Twenty-five, the Lessor shall be reimbursed for the period
of time the lease is extended as per above; also, if the Lessee exercises the
purchase option, Lessor shall be reimbursed for the balance of what was paid.
SECTION SIX
UTILITIES
     All applications and connections for necessary utility services on the
demised premises shall be made in the name of Lessee only, and Lessee shall be
solely liable for utility changes as they become due, including those for sewer,
heat, water, gas, electricity, and telephone services.
SECTION SEVEN
INSURANCE
     A. During the term of the lease and for any further time that Lessee shall
hold the demised premises, Lessee shall obtain and maintain at his expense the
following types and amounts of insurance:
          1. Fire Insurance. Lessee shall keep all buildings and improvements,
insured against loss or damage by fire and shall maintain his own insurance on
stock, property, fixtures, equipment, and improvements owned by the Lessee.
Further, the Lessee shall be responsible for any increases in the fire insurance
premium occasioned by Lessee’s activities or use of the building.
          2. Personal injury and property damage insurance. Insurance against
liability for bodily injury and property damage and machinery insurance, all to
be in amounts and in forms of insurance policies as may from time to time be
required by Lessor, shall be provided by Lessee. This requirement shall
specifically include plate glass insurance, covering the glass in the demised
premises.
          3. Other Insurance. Lessee shall provide and keep in force other
insurance in amounts that may from time to time be required by Lessor against
other insurable hazards as are commonly insured against for the type of business
activity that Lessee will conduct.
          4. Each party agrees to have all insurance coverage which may be
carried by

 



--------------------------------------------------------------------------------



 



it endorsed with a clause providing that the insurer waives all rights of
subrogation which such insurer might have against the other party. Each party
hereby releases the other from any claim for recovery for any loss or damage to
any of its property which is insured under valid and collectable insurance
policies to the extent of any recovery collectable under such insurance.
     B. All insurance provided by Lessee as required by this section shall be
carried in favor of Lessor and Lessee as their respective interest may appear.
All insurance shall be written with responsible companies that Lessor shall
approve, and copies of the policies shall be held by Lessor or certificates of
insurance shall be delivered by Lessee to Lessor. All policies shall require ten
(10) days notice by registered mail to Lessor of any cancellation or change
affecting any interest of Lessor.
SECTION EIGHT
UNLAWFUL OR DANGEROUS ACTIVITY
     Lessee shall neither use nor occupy the demised premises or any part
thereof for any unlawful, disreputable, or ultrahazardous business purpose nor
operate or conduct his business in a manner constituting an unreasonable
nuisance. Lessee shall immediately, on discovery of any unlawful, disreputable,
or ultrahazardous use, take action to halt such activity.
SECTION NINE
INDEMNITY
     Except and to the extent arising from Lessor’s negligence or willful
misconduct, Lessee shall indemnify Lessor against all expenses, liabilities, and
claims of every kind, including reasonable counsel fees, by or on behalf of any
person or entity arising out of either (1) a failure by Lessee to perform any of
the terms or conditions of this lease, (2) any injury or damage happening on or
about the demised premises, (3) failure to comply with any law of any
governmental authority, or (4) any mechanic’s lien or security interest filed
against the demised premises or equipment, materials, or alterations of
buildings or improvements thereon. Lessor shall indemnify and hold Lessee
harmless from and against all claims, damages, expenses and penalties arising
out of (i) Lessor’s ownership or operation of the Premises; (ii) Lessor’s
negligence or willful misconduct; (iii) any occurrence not caused by Lessee; or
(iv) the presence of hazardous materials on or under the Premises prior to the
commencement date, including, without limitation, any matters described in the
Phase I Environmental Assessment relating to 515 Enterprise Drive (Copperfield
Way) prepared by Liesch Companies and dated April 2002, the Phase I
Environmental Assessment relating to 1115 West Plymouth Street prepared by
Liesch Companies and dated January 1998, the Phase I Environmental Assessment
relating to 1115 West Plymouth Street prepared by Atec Environmental Consultants
and dated May 10, 1991.
SECTION TEN
DEFAULT OR BREACH

 



--------------------------------------------------------------------------------



 



     Each of the following events shall constitute a default or breach of this
lease by Lessee:
          1. If Lessee, or any successor or assignee of Lessee while in
possession, shall file a petition in bankruptcy or insolvency or for
reorganization under any bankruptcy act, or shall voluntarily take advantage of
any such act by answer or otherwise, or shall make an assignment for the benefit
of creditors.
          2. If involuntary proceedings under any bankruptcy law or insolvency
act shall be instituted against Lessee, or if a receiver or trustee shall be
appointed of all or substantially all of the property of Lessee, and such
proceedings shall not be dismissed or the receivership or trusteeship vacated
within thirty (30) days after the institution or appointment.
          3. If Lessee shall fail to pay Lessor any rent or additional rent when
the rent shall become due and shall not make the payment within thirty (30) days
after written notice thereof by Lessor to Lessee.
          4. If Lessee shall fail to perform or comply with any of the
conditions of this lease and if the nonperformance shall continue for a period
of thirty (30) days after written notice thereof by Lessor to Lessee, or, if the
performance cannot be reasonably had within the thirty (30) day period, Lessee
shall not in good faith have commenced performance within the thirty (30) day
period and shall not diligently proceed to completion of performance.
          5. If Lessee shall abandon the demised premises and not pay rental or
maintain the same.
          6. If this lease or the estate of Lessee hereunder shall be
transferred to or shall pass to or devolve on any other person or party, except
in the manner herein permitted.
SECTION ELEVEN
EFFECT OF DEFAULT
     In the event of any default hereunder, as set forth in Section Eleven, the
rights of Lessor shall be as follows:
          1. Lessor shall have the right to cancel and terminate this lease, as
well as all of the right, title, and interest of Lessee hereunder, by giving to
Lessee not less than ten (10) days’ notice of the cancellation and termination.
On expiration of the time fixed in the notice, this lease and the right, title
and interest of Lessee hereunder, shall terminate in the same manner and with
the same force and effect, except as to Lessee’s liability, as if the date fixed
in the notice of cancellation and termination were the end of the term herein
originally determined.
          2. Lessor may elect, but shall not be obligated, to make any payment
required of Lessee herein or comply with any agreement, term, or condition
required hereby to be performed by Lessee, and Lessor shall have the right to
enter the demised premises for the purpose of correcting or remedying any such
default and to remain until the default has

 



--------------------------------------------------------------------------------



 



been corrected or remedied, but any expenditure for the correction by Lessor
shall not be deemed to waive or release the default of Lessee or the right of
Lessor to take any action as may be otherwise permissible hereunder in the case
of any default.
          3. Subject to applicable laws, rules and codes, Lessor may re-enter
the premises immediately and remove the property and personnel of Lessee, and
store the property in a public warehouse or at a place selected by Lessor, at
the expense of Lessee. After re-entry, Lessor may terminate the lease on giving
sixty (60) days written notice of termination to Lessee. Without the notice,
re-entry will not terminate the lease. On termination, Lessor may recover from
Lessee all damages proximately resulting from the breach, including the cost of
recovering the premises, and the present value of the balance of this lease over
the reasonable rental value of the premises for the remainder of the lease term,
which sum shall be immediately due Lessor from Lessee. If Lessor defaults
hereunder, then Lessee shall have the right to exercise any available legal
remedy, including, without limitation, self-help and set-off rights.
          4. Notwithstanding anything to the contrary contained herein, Lessor
shall use its reasonable good faith efforts to mitigate its damages caused by
Lessee’s default under this Lease.
SECTION TWELVE
DESTRUCTION OF PREMISES
     In the event of a partial destruction of the premises during the term from
any cause, Lessee shall forthwith repair the same, but only to the extent of
available insurance proceeds, provided the repairs can be made within one
hundred twenty (120) days under the laws and regulations of applicable
governmental authorities. Any partial destruction shall neither annul nor void
this lease, except that Lessee shall be entitled to a proportionate reduction
being based on the extent to which the making of repairs shall interfere with
the business carried on by Lessee in the premises, or those repairs cannot be
made within one hundred twenty (120) days under the laws and regulations of the
applicable governmental authorities, or if any destruction occurring during the
last three years of the term, this lease may be terminated at the option of
either party.
SECTION THIRTEEN
CONDEMNATION
     If the whole or a portion of the demised premises shall be taken or
condemned by any competent authority for any public or quasi-public use or
purpose, this lease shall cease and terminate as of the date on which title
shall vest thereby in that authority, and the rent reserved hereunder shall be
apportioned and paid up to that date.
     In the event of any taking or condemnation in whole or in part, the entire
resulting award of consequential damages shall belong to Lessor without any
deduction therefrom for the value of the unexpired term of this lease or for any
other estate or interest in the demised premises now or later vested in Lessee.
Lessee assigns to Lessor all his right, title, and interest in any and all such
awards. Lessee shall have the rights to any award relating to relocation
expenses, tenant fixtures or equipment.

 



--------------------------------------------------------------------------------



 



SECTION FOURTEEN
SUBORDINATION
     This lease and all rights of Lessee hereunder shall be subject and
subordinate to the lien of any and all mortgages that may now or hereafter
affect the demised premises, or any part thereof, and to any and all renewals,
modifications, or extensions of any such mortgages. Lessee shall on demand
execute, acknowledge, and deliver to Lessor, without expense to Lessor, any and
all instruments that may be reasonable, necessary or proper to subordinate this
lease and all rights therein to the lien of any such mortgage or mortgages and
each renewal, modification, or extension. Notwithstanding the foregoing, any
subordination shall be subject to any conditioned upon any such mortgagee
agreeing to recognize Lessee’s right under the lease so long as Lessee is not in
default.
SECTION FIFTEEN
ACCESS TO PREMISES: SIGNS POSTED BY LESSOR
     Upon reasonable prior notice, Lessee shall permit Lessor or its agents to
enter the demised premises at all reasonable hours to inspect the premises or
make repairs that Lessee may neglect or refuse to make in accordance with the
provisions of this lease, and also to show the premises to prospective buyers,
so long as Lessee’s use of the premises is not disrupted. At any time within Six
(6) months prior to the expiration of the term, Lessor may show the premises at
reasonable times and upon reasonable notice to persons wishing to rent the
Premises. Lessor shall use commercially reasonable efforts to minimize any
disruption of Lessee’s use or occupancy of the Premises during such entry.
SECTION SIXTEEN
EASEMENTS, AGREEMENTS, OR ENCUMBRANCES
     Subject to Section Eighteen, the parties shall be bound by all existing
easements, agreements, and encumbrances of record relating to the demised
premises, and Lessor shall not be liable to Lessee for any damages resulting
from. any action taken by a holder of an interest pursuant to the rights of that
holder thereunder. Lessor warrants to Lessee that no such easements, agreements
or encumbrances will impair Lessee’s use of the premises.
SECTION SEVENTEEN
QUIET ENJOYMENT
     Lessor warrants that Lessee shall be granted peaceable and quiet enjoyment
of the demised premises free from any eviction or interference by Lessor if
Lessee pays the rent and other charges provided herein, and otherwise fully and
punctually performs the terms and conditions imposed on Lessee.
SECTION EIGHTEEN
LIABILITY OF LESSOR
     Except to the extent caused by Lessor’s negligence or willful misconduct,
Lessee shall be in exclusive control and possession of the demised premises, and
Lessor shall not be liable for any injury or damages to any property or to any
person on or about the demised

 



--------------------------------------------------------------------------------



 



premises nor for any injury or damage to any property of Lessee. The provisions
herein permitting Lessor to enter and inspect the demised premises are made to
insure that Lessee is in compliance with the terms and conditions hereof and
makes repairs that Lessee has failed to make. Lessor shall not be liable to
Lessee for any entry on the premises for inspection purposes.
SECTION NINETEEN
RENT ABATEMENT
     Except as set forth herein, no abatement, diminution, or reduction of rent
shall be claimed or allowed to Lessee or any person claiming under him under any
circumstances, whether for inconvenience, discomfort, interruption of business
or otherwise, arising from the making of alterations, improvements, or repairs
to the premises, because of any governmental laws or arising from and during the
restoration of the demised premises after the destruction or damage thereof by
fire or other cause.
SECTION TWENTY
REPRESENTATIONS BY LESSEE
     Lessee agrees to indemnify and hold Lessor harmless from and against all
claims, damages, expenses and liabilities arising from or related to the
existence of hazardous substances on or about the Premises, occasioned by
Lessee’s activities.
SECTION TWENTY-ONE
WAIVERS
     The failure of one party hereunder to insist on a strict performance of any
of the terms and conditions hereof shall be deemed a waiver of the rights or
remedies that such party may have regarding that specific instance only and
shall not be deemed a waiver of any subsequent breach or default in any terms
and conditions.
SECTION TWENTY-TWO
NOTICE
     All notices to be given with respect to this lease shall be in writing.
Each notice shall be sent by registered or certified mail, postage prepaid and
return receipt requested, to the party to be notified at the address set forth
herein or at such other address as either party may from time to time designate
in writing.
     Every notice shall be deemed to have been given at the time it shall be
deposited in the United States Mails in the manner prescribed herein. Nothing
contained herein shall be construed to preclude personal service of any notice
in the manner prescribed for personal service of a summons or other legal
process.
SECTION TWENTY-THREE
ASSIGNMENT, MORTGAGE, OR SUBLEASE
     Neither Lessee nor his successors or assigns shall assign, mortgage,
pledge,, or encumber this lease or sublet the demised premises in whole or in
part, or permit the

 



--------------------------------------------------------------------------------



 



premises to be used or occupied by others, nor shall this lease be assigned or
transferred by operation of law, without the prior consent in writing of Lessor
in each instance, if this lease is assigned or transferred, or if all or any
part of the demised premises is sublet or occupied by anybody other than Lessee,
Lessor may, after default by Lessee, collect rent from the assignee, transferee,
subtenant, or occupant, and apply the net amount collected to the rent reserved
herein, but no such assignment, subletting, occupancy, or collection shall be
deemed a waiver of any agreement or condition hereof, or the acceptance of the
assignee, transferee, subtenant, or occupant as Lessee. Lessee shall continue to
be liable hereunder in accordance with the terms and conditions of this lease
and shall not be released from the performance of the terms and conditions
hereof. The consent by Lessor to an assignment, mortgage, pledge, or transfer
shall not be construed to relieve Lessee from obtaining the express written
consent of Lessor to any future transfer of interest.
     Notwithstanding the foregoing, Lessee shall have the right to assign this
lease to any related entity or to any entity that acquires Lessee’s assets,
business or interests or to any entity that acquires the stock or interests of a
related entity of Lessee, regardless of the form of any such acquisition,
without Lessor’s prior consent.
SECTION TWENTY-FOUR
OPTION TO RENEW
     Lessor grants to Lessee an option to renew this lease for two
(2) additional 5-year periods after expiration of the term of this lease. The
rental provided hereinabove shall be renegotiated based on the Fair Market
Rental for the Premises (as defined below), however, all other terms and
conditions of the renewal lease to be the same as those herein. To exercise this
option, Lessee must give Lessor written notice of the intention to do so at
least one hundred eighty (180) days before this lease expires. Lessor and Lessee
shall have thirty (30) days after Lessor receives Lessee’s renewal notice in
which to agree on the rental payable during the renewal period. Notwithstanding
anything to the contrary, in no event shall the rental for the applicable
renewal period be less than the rental in effect immediately prior to the
commencement of the applicable renewal period (“Prior Rent ”).
     If Lessor and Lessee are unable to agree upon the Fair Market Rental for
the applicable renewal period within such thirty (30) day period, then within
fifteen (15) days after the expiration of such thirty day (30) period, each
party, by giving notice to the other party, shall appoint a real estate
appraiser who is a current member of the American Institute of Real Estate
Appraisers, with at least five (5) years of experience appraising building space
comparable to the Premises in geographic area in which the Premises are located
to determine the Fair Market Rent. “Fair Market Rent” and “Fair Market Rental”
shall mean, as of the date of applicable renewal notice, the net monthly rent
per square foot that a willing tenant would pay and a willing landlord of
comparable property in the geographic area where the Premises are located would
accept at arm’s length for comparable space in a comparable building or
buildings, with comparable tenant improvements, in a comparable location, giving
appropriate consideration to then-current months net rental rates per rentable
square foot, the presence or absence of rent escalation clauses such as
operating expense and tax pass-throughs, abatement provisions, length of lease
term, size and location of premises being leased, tenant improvement allowances,
if

 



--------------------------------------------------------------------------------



 



any, and other generally applicable terms and conditions of tenancy for a
similar building or buildings. If the two (2) appraisers are unable to agree on
the Fair Market Rent for the renewal period within twenty (20) days, they shall
select a third appraiser meeting the qualifications stated in this Section
within five (5) days after the last day the two (2) appraisers are given to set
the Fair Market Rent for the applicable renewal period. The third appraiser,
however selected, shall be a person who has not previously acted in any capacity
for either party. Within twenty (20) days after the selection of the third
appraiser, a majority of the appraisers shall set the Fair Market Rent of the
applicable renewal period. If a majority of the appraisers is unable to set the
Fair Market Rent within twenty (20) days the two (2) closest appraisals shall be
added together and their total divided by two (2). The resulting quotient shall
be the Fair Market Rent for the applicable renewal term. Each party shall be
responsible for the costs, charges and fees of the appraiser appointed by that
party and shall share equally in the costs of the third appraiser.
SECTION TWENTY-FIVE
SURRENDER OF POSSESSION
     Lessee shall, on the last day of the term, or on earlier termination and
forfeiture of the lease, peaceably and quietly surrender and deliver the demised
premises to Lessor free of subtenancies, including all buildings, additions, and
improvements constructed or placed thereon by Lessee, except moveable trade
fixtures, all in good condition and repair subject to reasonable wear and tear
and Lessor’s repair obligations, if any. Any trade fixture or personal property
not used in connection with the operation of the demised premises and belongings
to Lessee, if not removed at the termination or default, and if Lessor shall so
elect, shall be deemed abandoned and become the property of Lessor without any
payment or offset therefor. Lessor may remove such fixtures or property from the
demised premises and store them at the risk and expense of Lessee if Lessor
shall not so elect. Lessee shall repair and restore all damage to the demised
premises caused by the removal of equipment, trade fixtures, and personal
property.
SECTION TWENTY-SIX
REMEDIES OF LESSOR
          1. In the event of a breach or a threatened breach by Lessee of any of
the terms or conditions hereof, Lessor shall have the right of injunction to
restrain Lessee and the right to invoke any remedy allowed by law or in equity,
as if the specific remedies of indemnity or reimbursement were not provided
herein.
          2. The rights and remedies given to Lessor in this lease are distinct,
separate and cumulative, and no one of them, whether or not exercised by Lessor,
shall be deemed to be in exclusion of any of the others herein, by law, or by
equity provided.
          3. No receipt of money by Lessor from Lessee after default or
cancellation of this lease in any lawful manner shall (a) reinstate, continue,
or extend the term or affect any notice given to Lessee, (b) operate as a waiver
of the right of Lessor to enforce the payment of rent and additional rent then
due or falling due, or (c) operate as a waiver of the right of Lessor to recover
possession of the demised premises by proper suit, action, proceeding, or other
remedy. After (a) service of notice of termination and forfeiture as

 



--------------------------------------------------------------------------------



 



herein provided and the expiration of the time specified therein, (b) the
commencement of any suit, action, proceeding, or other remedy, or (c) final
order or judgment for possession of the demised premises, Lessor may demand,
receive, and collect any monies due, without in any manner affecting such
notice, order or judgment. Any and all such monies so collected shall be deemed
to be payment on account of the use and occupation of the demised premises or at
the election of Lessor, on account of the liability of Lessee hereunder.
SECTION TWENTY-SEVEN
PURCHASE OPTION
          1. Option. Lessor hereby grants to Lessee a continuing option, for the
term of this lease, to purchase the Premises, subject to Paragraph 2 hereafter,
which option may be exercised by Lessee, in its sole and absolute discretion, at
anytime during the term of the Lease. If Lessee desires to exercise such option,
Lessee shall provide Lessor with written notice of its intent to exercise such
option (the “Option Notice”) not less than ninety (90) days prior to the
proposed closing date, which date shall be set forth in the Option Notice. Upon
Lessor’s receipt of such notice, Lessor and Lessee shall enter into a real
estate sale contract for the sale of the Premises with a purchase price equal to
the Fair Market Value of the Premises as determined in accordance with this
Agreement.
          2. Right of First Refusal. Lessor hereby agrees that if Lessee does
not exercise their option to purchase and a third party expresses interest in
the Premises, that Lessee will have first right of refusal to purchase said
property. In the event that the Lessor receives a third party offer to purchase
the property, the Lessor shall provide the Lessee with a notice of the terms and
conditions thereof. Lessee will have ten (10) days in which to match the Offer
or the Lessor may proceed with the sale to the third party.
          3. Title. Within twenty (20) days after receipt of the Option Notice,
Lessor shall deliver to Lessee an updated abstract of title and a title
insurance commitment from a title company selected by Lessee (the “Title
Company”) evidencing marketable title to the Premises. Lessee shall thereafter
have ten (10) days from the date of receipt of such documentation to examine
title and make objections thereto, if any, in writing. Lessor shall sue its best
efforts to cure any title defects within thirty (30) days thereafter. If title
is not marketable and cannot be made marketable by Lessor within such thirty
(30) days period, Lessee shall not be obligated to purchase the Premises.
          4. Closing. The closing of this transaction contemplated hereby (the
“Closing Date”) shall be held at the Title Company and occur ninety (90) days
after Lessee’s delivery to Lessor of the Option Notice or such other date as the
parties may agree.
          5. Closing Documents. At the closing, Lessor shall convey good and
marketable and insurable title to Lessee or its designee by general warranty
deed, subject only to the Permitted Encumbrances, as defined herein, and shall
provide Lessee or its designee with a fully-paid title insurance policy with
full ALTA extended coverage over the general exceptions, issued by the Title
Company, subject only to (i) current real estate taxes not yet due and payable
as of the closing date, (ii) building and zoning laws, ordinances, and state and
federal regulations, (iii) easements not interfering with existing

 



--------------------------------------------------------------------------------



 



improvements, (iv) any covenant, condition, restriction or lien or other
encumbrance created by or through Lessee, and (v) such liens, covenants,
conditions, easements and exceptions to title as Lessee may agree to in writing
(collectively, the “Permitted Encumbrances”). Items customarily adjusted in
commercial property transactions shall be adjusted as of the Closing Date.
Lessor shall pay any transfer taxes imposed by the applicable state or county
and any transfer taxes imposed by local ordinance shall be paid by the party
designated in such ordinance. Lessor acknowledges that Lessee shall have no
obligation to exercise the Option.
        6. Fair Market Value. Fair Market Value shall mean the amount a willing
buyer would be willing to pay to a willing Seller for the Premises in a sale by
the seller without a broker to a buyer without a broker, each being under no
compulsion to buy or sell. Fair Market Value, if Lessor and Lessee are not able
to agree on the same within thirty (30) days after Lessor’s receipt of the
Option Notice (the “Negotiation Period”), shall be determined pursuant to the
procedures set forth below.
     Not more than twenty (20) days after the end of the Negotiation Period
wherein Lessor and Lessee failed to agree as to the Fair Market Value of the
Premises, the parties shall attempt to agree upon an appraiser. If the parties
agree upon an appraiser, the appraiser so selected shall determine the Fair
Market Value of the Premises within thirty (30) days after selection. If the
parties fail to so agree upon the selection of one such appraiser within twenty
(20) days after the end of such Negotiation Period, Lessor and Lessee shall each
designate, within five (5) business days from the end of such twenty (20) day
period, one appraiser to determine such Fair Market Value. In the event either
party, fails to select it own appraiser, the appraiser selected by the other
party shall determine Fair Market Value. If two appraisers are so selected, then
they shall independently determine the Fair Market Value of the Premises and
complete and forward to Lessor and Lessee their separate appraisal reports
within thirty (30) days after the expiration of such five (5) business day
period. Any appraisal report not so forwarded within such time period shall be
excluded. If only one such report is timely forwarded then the appraisal set
forth therein shall be the Fair Market Value. If both reports are timely
forwarded and the lower appraisal is not less than ninety percent (90%) of the
higher appraisal, then the average of the two appraisals shall be the Fair
Market Value. If the lower appraisal is less than ninety (90%) of the higher
appraisal, then the two appraisers shall meet and select a third appraiser
within ten (10) days after the expiration of the thirty (30) day period. In the
event the two appraisers fail to select a third appraiser within such ten
(10) day period, either party may obtain court appointment of such third
appraiser. The third. appraiser shall independently determine the Fair Market
Value of the Premises and promptly complete and forward its report to Lessor and
Lessee. The average of the two appraisals closest in amount shall be the Fair
Market Value. All appraisers shall be members in good standing with the
Appraisal Institute or any organization succeeding thereto and shall have not
less than ten (10) years experience with commercial real estate of the type of
property in the location where the Premises is located.
SECTION TWENTY-EIGHT
TOTAL AGREEMENT: APPLICABLE TO SUCCESSORS

 



--------------------------------------------------------------------------------



 



     This lease contains the entire agreement between the parties and cannot be
changed or terminated except by a written instrument subsequently executed by
the parties hereto. This lease and the terms and conditions hereof apply to and
are binding on the heirs, legal representatives, successors and assigns of both
parties.
SECTION TWENTY-NINE
APPLICABLE LAW
     This is agreement shall be governed by and construed in accordance with the
laws of the State of Indiana.
SECTION THIRTY
TIME OF THE ESSENCE; CONSENT; COUNTERPARTS
     TIME IS OF THE ESSENCE in all provisions of this lease.
     Whatever consent is required hereunder, each party agrees not to
unreasonably withhold such consent.
     This Lease may be executed in several duplicate counterparts, each of which
shall be deemed an original of this Lease for all purposes.
     IN WITNESS WHEREOF, the parties have executed this lease at Bremen, County
of Marshall, State of Indiana, the day and year first above written.

         
LESSOR
        LESSEE    
 
       
DJR VENTURES, LLC
       COPPERFIELD, LLC      
 
 
 
   
By: James D. Pomeroy
  By: Richard N. Burger    

 



--------------------------------------------------------------------------------



 



STATE OF INDIANA                 )
                                                      ) SS:
COUNTY OF MARSHALL        )
     Before me, a Notary Public, in and for said County and State, personally
appeared James D. Pomeroy for and on behalf of DJR VENTURES, LLC, an Indiana
Limited Liability Company, and acknowledged the execution of the foregoing Lease
dated the 1st day of February, 2008, on this 15th day of January, 2008.

         
 
     
 
 
       
 
                                                                       , Notary
Public
 
       
My Commission Expires:
      Residing in                     County, IN
 
       
 
       

STATE OF ILLINOIS       )
                                            ) SS:
COUNTY OF LAKE          )
     Before me, a Notary Public, in and for said County and State, personally
appeared Richard N. Burger for and on behalf of COPPERFIELD, LLC, a Minnesota
Limited Liability Company, and acknowledged the execution of the foregoing Lease
dated the 1st day of February, 2008, on this 15th day of January, 2008.

         
 
     
 
 
       
 
                                                                         ,
Notary Public
 
       
My Commission Expires:
      Residing in                     County, IL
 
       
 
       
 
       

     
THIS INSTRUMENT PREPARED BY:
  David R. Holmes
 
  HOLMES & WALTER, LLP
 
  116 West Plymouth Street
 
  Bremen, Indiana 46506
 
  Telephone: (574) 546-4022

 